Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

  TERRI RIZZA,                        )
                                      )
        Plaintiff,                    )
                                      )
  v.                                  )
                                      )                  Case No.:
  MDVIP, LLC,                         )
                                      )
        Defendant.                    )
  ____________________________________)

               PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

          COMES NOW Plaintiff, TERRI RIZZA (hereinafter “Plaintiff” or “Rizza”), and files her

  Complaint against Defendant, MDVIP, LLC (hereinafter “Defendant” or “MDVIP”), and in

  support Plaintiff states the following:

                                     NATURE OF THE CLAIMS

          1.       This is an action for monetary damages pursuant to Title VII of the Civil Rights

  Act of 1964 as amended, 42 U.S.C. §§ 2000e, et seq. (hereinafter “Title VII”) to redress

  Defendants’ unlawful employment practices against Plaintiff, including Defendants’ unlawful

  discrimination and retaliation against Plaintiff because of her race and national origin leading to

  her unlawful termination.


                                   JURISDICTION AND VENUE

          2.       This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

  1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

  the Title VII.




                                                    1
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 2 of 9




          3.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

  part of the events or omissions giving rise to this action, including the unlawful employment

  practices alleged herein occurred in this district.

                                              THE PARTIES

          4.       Plaintiff, Terri Rizza, is a citizen of the Unites States and is and was at all times

  material a resident of the State of Florida, residing in Palm Beach County, Florida.

          5.       Defendant, MDVIP, is a foreign limited liability company with its principal place

  of business in Boca Raton, Florida.

          6.       Defendant does business in this Judicial District and Plaintiff worked for Defendant

  at 4950 Communication Ave, Suite 100, Boca Raton, FL 33431.

          7.       Defendant is an employer as defined by the laws under which this action is brought

  and employs the requisite number of employees.

                                  PROCEDURAL REQUIREMENTS

          8.       Plaintiff has complied with all statutory prerequisites to filing this action.

          9.       On or about February 20, 2020 Plaintiff dual-filed a claim with the Florida

  Commission on Human Relations (“FCHR”) and the Equal Employment Opportunity Commission

  (EEOC”) satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on disability and

  retaliation.

          10.      Plaintiff’s EEOC charge was filed within three hundred (300) days after the

  unlawful employment practices occurred.

          11.      On February 8, 2021, the EEOC issued to Plaintiff her Notice of Right To Sue.

  (Exhibit “A”).




                                                        2
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 3 of 9




            12.   This complaint was timely filed within ninety days following Plaintiff’s receipt of

  the EEOC’s Notice of Right to Sue.

                                    FACTUAL ALLEGATIONS

            13.   Plaintiff is an African American female and is of Jamaican and Chinese national

  origin.

            14.   Plaintiff began working for Defendant in April 2012 as a Staff Accountant.

            15.   In 2014, Defendant hired Colyn Pinder (Caucasian) as an Accounting Manager

  above Plaintiff and required Plaintiff to train Mr. Pinder.

            16.   Shortly thereafter, Mr. Pinder began subjecting Plaintiff to a continuous pattern of

  discriminatory comments and disparate treatment. For example, Mr. Pinder would refer to himself

  as “Gringo,” and repeatedly excluded Plaintiff from trainings that her Caucasian/American

  counterparts were provided.

            17.   Plaintiff reported her protected concerns of Mr. Pinder’s discriminatory conduct to

  Matthew Grossman (Director of Finance, Caucasian); however, Mr. Grossman refused to take any

  remedial action.

            18.   Instead of taking remedial action, Mr. Grossman offered Plaintiff a lateral move to

  another Staff Accountant position.        This transfer would not have remedied any of the

  discrimination, was the same pay and prestige level, and did not provide any professional growth

  or advancement opportunities; thus, Plaintiff declined the alternative position.

            19.   Mr. Pinder and Mr. Grossman continued subjecting Plaintiff to constant disparate

  treatment and preventing her from professional advancement opportunities by refusing to provide

  her with cross training but requiring her to train/cross-train her Caucasian counterparts.




                                                    3
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 4 of 9




          20.      Plaintiff continued escalating concerns of disparate treatment as compared to her

  Caucasian counterparts.

          21.      In response to Plaintiff’s protected escalations, Defendant further discriminated and

  retaliated against Plaintiff including, but not limited to, subjecting Plaintiff to increased scrutiny,

  suddenly denying Plaintiff’s PTO requests that had been approved consistently for years, and

  undermining her authority by referring staff to Mr. Pinder for areas under Plaintiff’s responsibility

  and authority.

          22.      Then, Defendant gave Plaintiff an insufficient raise despite her numerous

  contributions and additional responsibilities including handling nine medical practices, managing

  intercompany transactions, maintaining the fixed asset register, and repeatedly training her

  Caucasian counterparts on top of her standard job duties. Again, Plaintiff reported her concerns

  of discrimination to Mr. Grossman.

          23.      Despite Plaintiff’s repeated reports regarding Mr. Pinder’s and Mr. Grossman’s

  continuous pattern of discriminatory and retaliatory conduct, Defendant promoted Mr. Pinder,

  reopening the Accounting Manager position.

          24.      Plaintiff applied for the Accounting Manager position as she had almost completed

  her MBA degree – which Defendant stated was the reason she was not eligible for the position

  previously. However, to further discriminate and retaliate against Plaintiff, Mr. Grossman denied

  Plaintiff the position.

          25.      Instead, Defendant hired Sylwia Floribus (Caucasian) for the position despite the

  fact that Ms. Floribus was lesser qualified than Plaintiff and awarded Ms. Floribus the title of

  Assistant Controller.




                                                     4
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 5 of 9




          26.     Plaintiff again expressed her concerns of discrimination and retaliation to Mr.

  Grossman to no avail.

          27.     Consistent with Defendant’s pattern of discrimination and retaliation, Ms. Floribus

  subjected Plaintiff to further increased scrutiny. Plaintiff expressed her concerns to no avail.

          28.     Plaintiff escalated her concerns to Matthew Hashem (President and CFO,

  Caucasian) as permitted by policy. Mr. Hasham also refused to take remedial action.

          29.     Days after Plaintiff’s protected escalations, Defendant terminated Plaintiff.

          30.     Further, Defendant has a pattern and practice of discriminating against non-

  Caucasian employees. For example, Defendant discriminated against Clive Henry (African

  American, Jamaican), denying him a promotion in favor of a lesser qualified Caucasian employee

  and then replacing Mr. Henry with Gregory Baye (Caucasian). Similarly, Defendant denied Joan

  (last name unknown)(African American, Haitian) for a promotional opportunity because of her

  Haitian accent. Further, Defendant forbade Brenda Miranda (Hispanic) from speaking Spanish

  with other Hispanic coworkers.        After Ms. Miranda was forced to resign due to incessant

  discrimination by Deborah Terrell (Caucasian), Defendant replaced Ms. Miranda with Jason

  Randle (African American). Ms. Terrell further discriminated against Mr. Randle, and when Mr.

  Randle reported her to Defendant, Defendant rewarded Ms. Terrell with a promotion and replaced

  her Amanda Applebaum (Caucasian) – who had no experience with Accounts Payable instead of

  promoting Plaintiff or another non-Caucasian Accounts Payable employee.

          31.     Plaintiff has been damaged by Defendant’s illegal conduct.

          32.     Defendant’s conduct was willful, malicious, and done with reckless disregard for

  Plaintiff’s federally protected rights.




                                                    5
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 6 of 9




         33.     Plaintiff has had to retain the services of undersigned counsel and has agreed to pay

  said counsel reasonable attorneys’ fees.

       COUNT I: RACE BASED DISCRIMINATION IN VIOLATION OF TITLE VII

         34.     Plaintiff re-alleges and adopts, as fully set forth herein, the allegations stated in

  paragraphs 1-33 above.

         35.     At all times relevant to this action, Plaintiff was in a protected category under Title

  VII because of her race, African American and Asian.

         36.     Defendants are prohibited under Title VII from discriminating against Plaintiff

  because of her race with regard to discharge, employee compensation, and other terms, conditions,

  and privileges of employment.

         37.     Defendants violated Title VII by discriminating against Plaintiff based on her race.

         38.     Defendants intentionally discriminated against Plaintiff on the basis of her race.

         39.     As a direct and proximate result of Defendants’ unlawful and discriminatory

  conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

  benefits, as well as severe mental anguish and emotional distress, including but not limited to

  depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

  confidence, and emotional pain and suffering, for which she is entitled to an award of monetary

  damages and other relief.

         40.     Defendants’ unlawful conduct in violation of Title VII was outrageous and

  malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

  civil rights, entitling her to an award of exemplary and/or punitive damages.

     COUNT II: NATIONAL ORIGIN BASED DISCRIMINATION IN VIOLATION OF
                                TITLE VII



                                                   6
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 7 of 9




            41.   Plaintiff re-alleges and adopts, as fully set forth herein, the allegations stated in

  paragraphs 1-33 above.

            42.   At all times relevant to this action, Plaintiff was in a protected category under Title

  VII because of her national origin, Jamaican and Chinese.

            43.   Defendants are prohibited under Title VII from discriminating against Plaintiff

  because of her national origin with regard to discharge, employee compensation, and other terms,

  conditions, and privileges of employment.

            44.   Defendants violated Title VII by discriminating against Plaintiff based on her

  national origin.

            45.   Defendants intentionally discriminated against Plaintiff on the basis of her national

  origin.

            46.   As a direct and proximate result of Defendants’ unlawful and discriminatory

  conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

  benefits, as well as severe mental anguish and emotional distress, including but not limited to

  depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

  confidence, and emotional pain and suffering, for which she is entitled to an award of monetary

  damages and other relief.

            47.   Defendants’ unlawful conduct in violation of Title VII was outrageous and

  malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

  civil rights, entitling her to an award of exemplary and/or punitive damages.


                  COUNT III: RETALIATION IN VIOLATION OF TITLE VII


            48.   Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

  Paragraphs 1-33 above.

                                                     7
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 8 of 9




            49.   Plaintiff engaged in protected activity under Title VII on more than one occasion

  while employed by Defendants.

            50.   Defendant is prohibited from retaliating against Plaintiff for engaging in protected

  activity under Title VII.

            51.   Defendants engaged in intentional retaliation against Plaintiff for her participation

  in protected activity in violation of Title VII up to and including terminating Plaintiff.

            52.   As a direct and proximate result of Defendants’ unlawful and retaliatory conduct in

  violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost benefits, as

  well as severe mental anguish and emotional distress, including but not limited to depression,

  humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

  emotional pain and suffering, for which she is entitled to an award of monetary damages and other

  relief.

            53.   Defendants’ unlawful conduct in violation of Title VII was outrageous and

  malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

  civil rights, entitling her to an award of exemplary and/or punitive damages.


                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, requests this Honorable Court:


            a)    Enter judgment requiring Defendant to pay back wages and back benefits found to

  be due and owing at the time of trial, front-pay, compensatory damages, including emotional

  distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

  prejudgment interest thereon;

            b)    Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including

  expert fees); and

                                                    8
Case 9:21-cv-80838-XXXX Document 1 Entered on FLSD Docket 05/07/2021 Page 9 of 9




        c)      Award any other and further relief as this Court deems just and proper.


                                          JURY DEMAND

        Plaintiff hereby requests a trial by jury on all triable issues herein.

                                                Respectfully Submitted:


                                                /s/ Gary Martoccio
                                                Gary Martoccio
                                                Florida Bar No.: 099040
                                                Zane Herman (CM/ECF Pending)
                                                Florida Bar No.: 120106
                                                Spielberger Law Group
                                                4890 W. Kennedy Blvd., Suite 950
                                                Tampa, Florida 33609
                                                T: (800) 965-1570
                                                F: (866) 580-7499
                                                gary.martoccio@spielbergerlawgroup.com
                                                zane.herman@spielbergerlawgroup.com

                                                Counsel for Plaintiff




                                                   9
